DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4, 10, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention of Group II and Species B, there being no allowable generic or linking claim. 
More specifically, election of Group I which drawn to claims 1-15 was made without traverse in the reply filed on 12/30/20, but the reply was silent about a required Species election. The Examiner phoned the Applicant’s representative, Attorney, Glenn M. Seager on 01/06/21 to discuss about the Species election and Mr. Seager elected Species A, Figs. 1-9 for examination. As a result of the filed reply and the telephone confirmation, claims 1-3, 5-9, and 11-15 read on Group I and Species A and are pending for examination. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“release mechanism” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zaver et al. (US20070135826A1), herein “Zaver”.
Re. claim 1, Zaver discloses a medical device system (Fig. 21A-C), comprising: 
an elongate shaft 104 (Capture 1 below or Fig. 21A, [0074]) having a lumen extending from a proximal end of the elongate shaft to a distal end of the elongate shaft (lumen of 104; proximal and distal ends of 104); 
at least one slot 182 extending from an inner surface to an outer surface of the elongate shaft adjacent to the proximal end of the elongate shaft 104 (Fig. 21A-C, [0182], 182 is in the form of slots or windows or proximal end 104); 
a release wire 334 disposed within the lumen of the elongate shaft 104 (best shown in Fig. 21A-B, 334 is disposed within the lumen of the shaft 104), wherein the release wire 334 is configured to releasably attach a medical device to the distal end of the elongate shaft 104 (Capture 1 or Fig. 21A-B, [0179], release wire 334 is retracted proximally in order to releasably attach the implant 101 which is at the distal end of the shaft 104); and 
a securement member 302 having a proximal portion and a distal portion (proximal and distal portions of 302), the proximal portion fixedly secured to a proximal end of the release wire 334 (the securement member 302 and the release wire 334 are fixedly secured together by a handle system 400 – see fig. 2A; meaning the handle 400 secures the proximal portions of both the securement member 302 and release wire 334 at their most proximal ends) and the distal portion having at least one clip 236 movable between an expanded configuration and a compressed configuration and releasably coupled within the at least one slot 182 of the elongate shaft 104 ([0190], as shown in Figs. 21A-C, the clip 236 is a distal portion of the securement member 302, wherein 236 is movable between an expanded configuration (Fig. 21A-B) and a compressed configuration (Fig. 21C) and releasably coupled within the slot 182 as shown in Fig. 21A-B); 
wherein the securement member 302 is configured to translate proximally away from the proximal end of the elongate shaft 104 upon application of a proximally-directed force to the proximal portion of the securement member 302 and upon movement of the at least one clip 236 to the compressed configuration while the elongate shaft is maintained in a fixed position ([0167]-[0168], Figs. 21A-C, when the release wire 334 is proximally retracted by an application of a proximally – directed force, it causes the clip 236 to compress radially inwardly and disengage with the elongate shaft 104, and together the securement member 302 and the release wire 334 translate proximally away from the proximal end of the elongate shaft and the elongate shaft is maintained in a fixed position).

    PNG
    media_image1.png
    611
    866
    media_image1.png
    Greyscale

Re. claim 2, Zaver further discloses wherein the movement of the at least one clip 236 to the compressed configuration is an application of a radially inward directed force to the at least one clip 236 (as shown in Fig. 21C, the clip 236 is compressed by an application of a radially inwardly directed force).
Re. claim 3, Zaver further discloses wherein the radially inward directed force to the at least one clip is applied by an operator ([0065], the entire system is controlled by an operator/user. Therefore, to achieve the radially inward directed force to one of the clip 236, the force must be created by the operator).
Re. claim 5, Zaver further discloses wherein the at least one clip includes a proximal portion (proximal portion of 236) and a distal interlocking portion (distal portion of 236 – see Capture 2).

    PNG
    media_image2.png
    304
    897
    media_image2.png
    Greyscale

Re. claim 6, Zaver further discloses wherein the distal interlocking portion of the at least one clip 236 is configured to be positioned within the at least one slot 182 (Figs. 21A-C).
Re. claim 7, Zaver further discloses wherein when in the expanded configuration at least a portion of the distal interlocking portion of the at least one clip has a radial dimension greater than an inner diameter of the elongate shaft 104 (as shown in Capture 3 below).

    PNG
    media_image3.png
    306
    893
    media_image3.png
    Greyscale

Re. claim 8, Zaver further discloses wherein when in the compressed configuration, the distal interlocking portion of the at least one clip has a radial dimension substantially equal to or less than an inner diameter of the elongate shaft 104 (as shown in Capture 4 below).

    PNG
    media_image4.png
    269
    920
    media_image4.png
    Greyscale

Re. claim 9, Zaver further discloses wherein he distal interlocking portion of the at least one clip 236 includes a distally tapering surface (see Capture 5 below, as the double headed arrow shows that the distal end surface of the clip narrows/tapers from the protrusion portion of the clip to the distal end of the clip).

    PNG
    media_image5.png
    269
    920
    media_image5.png
    Greyscale

Re. claim 11 Zaver discloses a medical device system (Figs. 21A-C), comprising: 
104 (Capture 1 above or Fig. 21A, [0074]) having a lumen extending from a proximal end of the elongate shaft to a distal end of the elongate shaft (lumen of 104; proximal and distal ends of 104); 
a first slot and a second slot (slots 182, one 182 on the top and one 182 at the bottom) positioned circumferentially opposite from the first slot, the first and second slots each extending from an inner surface to an outer surface of the elongate shaft adjacent to the proximal end of the elongate shaft 104 (Fig. 21A-C, [0188]); 
a release wire 334 disposed within the lumen of the elongate shaft 104 (best shown in Fig. 21A-B, 334 is disposed within the lumen of the shaft 104), wherein the release wire 334 is configured to releasably attach a medical device to the distal end of the elongate shaft 104 (Capture 1 or Fig. 21A-B, [0179], release wire 334 is retracted proximally in order to releasably attach the implant 101 which is at the distal end of the shaft 104); and 
a securement member 302, the securement member comprising: 
a proximal portion (proximal portion of 302) fixedly secured to a proximal end of the release wire 334 (the securement member 302 and the release wire 334 are fixedly secured together by a handle system 400 – see fig. 2A; meaning the handle 400 secures the proximal portions of both the securement member 302 and release wire 334 at their most proximal ends); 
a first clip 236 (the top) extending distally from the proximal portion (Fig. 21A-C, 236 is extended distally from proximal portion of 302) and releasably coupled with the first slot 182 (see Fig. 21A-C); and 
a second clip 236 (the bottom) extending distally from the proximal portion (Fig. 21A-C, 236 is extended distally from proximal portion of 302) and releasably coupled with the second slot 182 (see Fig. 21A-C); wherein the first and second clips are movable between an expanded configuration and a compressed configuration (See Figs. 21A-B: Expanded configuration; Fig. 21C: Compressed configuration); 
302 is configured to translate proximally away from the proximal end of the elongate shaft 104 upon application of a proximally-directed force to the proximal portion of the securement member 302 and upon movement of the first and second clips 182 to the compressed configuration while the elongate shaft is maintained in a fixed position ([0167]-[0168], Figs. 21A-C, when the release wire 334 is proximally retracted by an application of a proximally – directed force, it causes the clip 236 to compress radially inwardly and disengage with the elongate shaft 104, and together the securement member 302 and the release wire 334 translate proximally away from the proximal end of the elongate shaft and the elongate shaft is maintained in a fixed position).
Re. claim 12, Zaver further discloses wherein when the first and second clips 236 are releasably coupled with the first and second slots 182 (Figs. 21A-B), the release wire is axially and rotatably secured relative to the elongate shaft 302 ([0197], the release wire 334 includes a threaded portion 336 which engages with the hub 246 to secure the release wire 334 relative to the elongate shaft 302 as shown in Fig. 21A-B. The release wire moves distally and axially toward the elongate shaft and the threaded engagement of 336 and 246 is achieved by a rotational load to secure the release wire relative the elongate shaft).
Re. claim 13, Zaver further discloses wherein when the first and second clips 236 are disengaged from the first and second slots 182 (Fig. 21C), the release wire is axially and rotatably movable relative to the elongate shaft ([0197], the release wire 334 includes a threaded portion 336 which engages with the hub 246 to secure the release wire 334 relative to the elongate shaft 302 as shown in Fig. 21C. The release wire is capable of moving proximally and axially away the elongate shaft and the threaded disengagement of 336 and 246 is achieved by a rotational load to disengage/move the release wire relative the elongate shaft).
Re. claim 14, Zaver further discloses wherein proximal translation of the proximal portion of the securement member 302 away from the proximal end of the elongate shaft 104 334 axially relative to the elongate shaft 104 (See Fig. 21C, wherein the securement member 302 and the release wire 334 are both retracted axially and proximally relative to the elongate shaft).
Re. claim 15 Zaver further discloses wherein the elongate shaft 104 includes a first portion of a release mechanism attached to the distal end of the elongate shaft 104 (the first/proximal portion of the shaft 104 which is attached to the distal end of the shaft 104 via the slot 182) and the medical device 100 includes a second portion of the release mechanism attached to a proximal end of the medical device (The examiner notes that the medical device is not a positively recited claim element. The claim directed to a medical device system which includes an elongate shaft with a first and second slots, a securement portion with a first and second clips but does not cover a medical device. Therefore the prior art Zaver is not required to teach “a medical device” or any specific of this structure. However, Zaver in facts teaches the elongate shaft and the implant/medical device which includes a release mechanism which is the slots 182 that attach to the distal end of the elongate shaft (the proximal portion of the elongate shaft 104 is connected to the distal portion of the elongate shaft via the slot 182 for releasably holding/engaging a clip 236 [0188]); 
wherein the release wire 334 interlocks the first portion of the release mechanism with the second portion of the release mechanism when the proximal portion of the securement member is biased distally by a distal portion of the securement member (Fig. 21A-B, the release wire 334 extends into the elongate shaft 104, interlocks the first/proximal portion of the shaft 104 by engaging the clip 236 with the slot 182, wherein the securement 302 is biased distally by the distal portion of the securement member 302 through the engagement of the clip 236 and the slot 182 because if the clips 236 disengage with the slots 182, the securement member 302 would be retracted proximally).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/U.N.V./
Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 15, 2021